DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2022 has been entered.
 
Response to Amendment
3. The amendment filed by Applicant on August 10, 2022 has been fully considered. The amendment to instant claim 16 is acknowledged. Specifically, claim 1 has been amended to delete the polyarylene sulfide from the list of polymers. In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections are set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 16-17, 19-24, 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al (US 4,507,468), as evidenced by Sodium p-toluenesulfone flyer, 2017, Polyphenylene Sulfide flyer, 2015 and Polyether ether ketone flyer.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

5.  Kawabata et al discloses a method comprising mixing the following components:
A) 100 g of a polyphenylene sulfide (PPS), specifically poly(p-phenylene sulfide), in combination with other polymers including polysulfone, polyamide, polycarbonate and polyether ether ketone (PEEK) (Abstract, col. 2, lines 55-65, col. 6, lines 11-18; as to instant claims 16, 33-35),
B) 0.5-100 parts by weight per part of PPS, of a solvent (col. 4, lines 27-30);
C) 0.01-100%wt based on PPS of an oxyalkylene compound (col. 5, lines 46-48) and
D) 0.05-4 mole, preferably 0.1-2 moles, per 100 g of PPS, of a metal salt, specifically sodium benzenesulfonate or sodium p-toluenesulfonate (col. 5, lines 46-p. 6, line 10, as to instant claims 16, 17, 19, 22-23).

6.  Though Kawabata et al does not explicitly recite the mixture of the components A)-D) as a composition, it would have been obvious to a one of ordinary skill in the art that upon addition of the components B)-D) to the polymer blend A), a composition comprising said components will intrinsically and necessarily be obtained.

7.  Further, based on the teachings of Kawabata et al that PPS is used as a blend with polycarbonate, polyamide and PEEK, it would have been obvious to a one of ordinary skill in the art to choose and use at least one of or combination of polycarbonate, polyamide and PEEK, in at least minimal amount, as the polymers used in the blend with PPS as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

8.  It is further noted that by using “comprising” transition phrase, instant claim 16 is opened to presence of other polymers including PPS.

9.  Given the composition comprises sodium p-toluenesulfonate (MW 194.18) in amount of 1 mole per 100 g of PPS, therefore, the amount of used sodium p-toluenesulfonate will intrinsically and necessarily be 194.18 g per 100 g of PPS.
10.  Given the overall composition comprises:
100 g PPS with minor amount of PEEK,
50 g of solvent (based on 0.5 parts of solvent per part of PPS),
1 g of oxyalkylene compound and
194.18 g (1 mole per 100 g of PPS) of sodium p-toluenesulfonate,
therefore, the amount of the sodium p-toluenesulfonate based on the weight of the overall composition will be about 56%wt (as to instant claims 16, 24).

11.  It is noted that sodium benzenesulfonate is specifically cited as being used in instant invention and is specified as having melting point of 318ºC (Table 1 of instant specification). Therefore, the sodium benzenesulfonate added to the blend of PPS and PEEK in the method of Kawabata et al will intrinsically and necessarily have melting point of 318ºC as well (as to instant claim 20). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

12.  As evidenced by Polyphenylene Sulfide flyer, the polyphenylene sulfide is having melting point of 280ºC (see the flyer).
13.  As evidenced by Polyether ether ketone flyer, PEEK is having melting point of 343ºC (see the flyer).
14.  As evidenced by Sodium p-toluenesulfonate flyer, the sodium p-toluenesulfonate is having melting point of >300ºC (see the flyer, as to instant claim 20).
15.  Given the polyphenylene sulfide is having melting point of 280ºC, PEEK is having melting point of 343ºC, sodium benzenesulfonate is having melting point of 318ºC and the sodium p-toluenesulfonate is having melting point of >300ºC, therefore the inequality of instant claim 21 will intrinsically and necessarily be fulfilled.

16.  Though Kawabata et al does not explicitly recite the use of sodium benzenesulfonate and/or sodium p-toluenesulfonate as the component D), based on the teachings of Kawabata et al, it would have been obvious to a one of ordinary skill in the art to choose and use either or both sodium benzenesulfonate and sodium p-toluenesulfonate as the component D) in the composition of Kawabata et al as well. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

	
17.  Further, it would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the components A)-D), including  the amount of the metal salt  sodium benzenesulfonate and/or sodium p-toluenesulfonate (component D)) added to the blend of PPS and PEEK, so to prevent decomposition of PPS and increase the molecular weight of PPS as well, given such is desired, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
18.  Applicant's arguments filed on August 10, 2022 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections are set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764